Case 16-33582        Doc 75     Filed 04/16/19     Entered 04/16/19 13:11:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 33582
         Vanessa Felts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/21/2016.

         2) The plan was confirmed on 03/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/30/2017.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33582             Doc 75       Filed 04/16/19    Entered 04/16/19 13:11:13                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $32,108.35
           Less amount refunded to debtor                            $1,836.60

 NET RECEIPTS:                                                                                        $30,271.75


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $1,327.52
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $1,327.52

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Reproductive Health          Unsecured         214.86           NA              NA            0.00       0.00
 Advocate Medical Group                Unsecured         654.00           NA              NA            0.00       0.00
 Advocate Medical Group                Unsecured          32.50           NA              NA            0.00       0.00
 Advocate South Suburban Hospital      Unsecured         312.53           NA              NA            0.00       0.00
 American Financial Credit Services    Unsecured         592.00           NA              NA            0.00       0.00
 AMG                                   Unsecured          32.50           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                Unsecured         505.00        504.32          504.32           0.00       0.00
 Center For Dental Implants            Unsecured         505.00           NA              NA            0.00       0.00
 City of Country Club Hills            Unsecured         100.00           NA              NA            0.00       0.00
 CMRE Financial Services, Inc.         Unsecured           9.89           NA              NA            0.00       0.00
 Continental Finance Co., Inc.         Unsecured         505.00           NA              NA            0.00       0.00
 Cook County Treasurer                 Secured        9,301.82     34,813.80        34,813.80      6,916.83        0.00
 Cook County Treasurer                 Unsecured           0.00    25,511.98        25,511.98           0.00       0.00
 Dermatology Associates                Unsecured         469.00           NA              NA            0.00       0.00
 DuPage Medical Group                  Unsecured         219.80           NA              NA            0.00       0.00
 Good Samaritan Advocate Health        Unsecured      7,465.00            NA              NA            0.00       0.00
 Healthcare Associates Credit Union    Unsecured         400.00        630.00          630.00           0.00       0.00
 Humana                                Unsecured          94.31           NA              NA            0.00       0.00
 Illinois Collection Service           Unsecured          58.00           NA              NA            0.00       0.00
 Illinois Department of Employment S   Unsecured     10,000.00            NA              NA            0.00       0.00
 Illinois Department of Revenue        Unsecured         250.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414         Priority            0.00          0.00            0.00           0.00       0.00
 Illinois Tollway                      Unsecured      5,965.60    243,244.00       243,244.00           0.00       0.00
 Internal Revenue Service              Unsecured           0.00        724.04          724.04           0.00       0.00
 Internal Revenue Service              Priority       1,773.00       4,112.40        4,112.40      4,112.40        0.00
 IVF Associates                        Unsecured         780.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         968.00        968.03          968.03           0.00       0.00
 Kaplan University                     Unsecured      3,450.00            NA              NA            0.00       0.00
 Michael Ryan                          Unsecured           9.00           NA              NA            0.00       0.00
 Midwest Diagnostic Pathology, SC      Unsecured          16.80           NA              NA            0.00       0.00
 NPRTO Illinois LLC                    Unsecured         480.00        642.75          642.75           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-33582            Doc 75           Filed 04/16/19    Entered 04/16/19 13:11:13                  Desc       Page 3
                                                           of 4



 Scheduled Creditors:
 Creditor                                               Claim           Claim         Claim        Principal        Int.
 Name                                         Class   Scheduled        Asserted      Allowed         Paid          Paid
 OptumRx                                  Unsecured         100.00             NA           NA             0.00         0.00
 ParkIndy, LLC                            Unsecured         120.00             NA           NA             0.00         0.00
 Portfolio Recovery Associates            Unsecured         538.00             NA           NA             0.00         0.00
 Portfolio Recovery Associates            Unsecured         300.00          526.59       526.59            0.00         0.00
 Quantum3 Group                           Unsecured         451.00          441.32       441.32            0.00         0.00
 Radiology Imaging Consultants, SC        Unsecured          89.01             NA           NA             0.00         0.00
 Renuka H. Bhatt                          Unsecured          19.22             NA           NA             0.00         0.00
 Resurgent Capital Services               Unsecured         236.00          247.77       247.77            0.00         0.00
 Robin Snead, Ltd.                        Unsecured         286.11             NA           NA             0.00         0.00
 Southland Orthopaedics, Ltd.             Unsecured          78.25             NA           NA             0.00         0.00
 STATE COLLECTION SERVICE                 Unsecured          99.00             NA           NA             0.00         0.00
 Tidewater Credit Services                Secured       23,299.39       24,128.34     24,128.34      12,285.92     1,326.17
 Tierra Grande Courts Condominium Assoc   Secured        9,364.94         9,919.94     9,919.94       4,302.91          0.00
 United States Dept Of Education          Unsecured     63,962.00       69,116.65     69,116.65            0.00         0.00
 Webbank-Fingerhut                        Unsecured         184.00             NA           NA             0.00         0.00
 Will County State's Attorney             Unsecured         519.26             NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                        Claim            Principal                Interest
                                                                      Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00                $0.00                  $0.00
       Mortgage Arrearage                                             $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                                   $24,128.34           $12,285.92              $1,326.17
       All Other Secured                                         $44,733.74           $11,219.74                  $0.00
 TOTAL SECURED:                                                  $68,862.08           $23,505.66              $1,326.17

 Priority Unsecured Payments:
        Domestic Support Arrearage                                       $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                         $0.00              $0.00                  $0.00
        All Other Priority                                           $4,112.40          $4,112.40                  $0.00
 TOTAL PRIORITY:                                                     $4,112.40          $4,112.40                  $0.00

 GENERAL UNSECURED PAYMENTS:                                    $342,557.45                    $0.00               $0.00


 Disbursements:

          Expenses of Administration                                     $1,327.52
          Disbursements to Creditors                                    $28,944.23

 TOTAL DISBURSEMENTS :                                                                                   $30,271.75




UST Form 101-13-FR-S (9/1/2009)
Case 16-33582        Doc 75      Filed 04/16/19     Entered 04/16/19 13:11:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
